ORDER

PER CURIAM.
The defendant, Darroyl Buffington, appeals the judgment entered upon a jury verdict finding him guilty of second-degree assault of a law enforcement officer, Sec*6tion 565.082 RSMo 2000; third-degree assault of a law enforcement officer, Section 565.083 RSMo 2000; resisting arrest, Section 575.150 RSMo 2000; endangering the welfare of a child, Section 568.050 RSMo 2000; and property damage, Section 569.120 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).